Citation Nr: 1135146	
Decision Date: 09/20/11    Archive Date: 09/23/11	

DOCKET NO.  08-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for an epileptiform seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed seizure disorder.  In pertinent part, it is contended that, on three separate occasions in November 1979, while in service, the Veteran suffered a seizure or seizures.

In that regard, a review of the record discloses that, at the time of a service separation examination in July 1988, the Veteran gave a history of a seizure in 1979, the cause of which was unknown, and from which he suffered no recurrence.  Significantly, a neurologic evaluation conducted at that time was within normal limits, and no pertinent diagnosis was noted.

Currently of record is a statement from a private radiologist, noting that on November 16, 1979, the Veteran underwent computerized axial tomography of his head, reportedly, for "symptoms or complaints" of "seizures, headaches."  Significantly, the results of that radiological test are not at this time a part of the Veteran's claims folder.  Nor, apparently, are such test results available.  However, with the exception of mild sinusitis, computerized axial tomography of the Veteran's head conducted in March 1999 was within normal limits.

The Board notes that, at the time of a VA compensation and pension examination in August 2007, the Veteran gave a history of seizures, the first of which reportedly occurred at Peterson Air Force Base, Colorado.  According to the Veteran, at the time of that episode, he went home tired from work and laid down.  However, upon awakening, the Veteran realized that the "scenery had changed."  Further noted was that the Veteran had a headache, and that his tongue was sore on the side.  The Veteran described his second episode as one during which he was lying on the floor preparing to watch a football game.  According to the Veteran, he awoke three hours later, at which time the final score of the football game was on the screen, and the sides of his tongue were sore.  The Veteran described his third "seizure" as one which occurred while he was conducting business at a security police station.  According to the Veteran, following that episode, he was hospitalized for a couple of hours, treated with Dilantin for six months, and restricted from driving.  The Veteran described two more seizures in England in 1981, with no further seizure activity since that time.

Following examination of the Veteran, the examiner rendered a diagnosis of epileptiform seizure disorder "based on the Veteran's history alone," with no recent seizure activity.  However, by the examiner's own admission, that diagnosis was rendered without access to the Veteran's claims folder.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2007, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the August 2007 VA examination, or to another appropriate examining physician, should that physician prove unavailable.  Following a review of the Veteran's entire claims folder, that examiner should provide an addendum opinion specifically commenting as to whether the Veteran currently suffers from a chronic, clinically-identifiable seizure disorder, and, if so, whether that disorder at least as likely as not had its origin during the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an epileptiform seizure disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in July 2008.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



